UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 8,117,068 shares of common stock outstanding as of November11, 2013. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item4. Controls and Procedures 31 PartII OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item6. Exhibits 33 SIGNATURES 34 EXHIBITINDEX 35 Table of Contents Explanatory Note This Amendment No.1 to the Quarterly Report on Form10-Q/A (this “Amendment”) filed by WaferGen Bio-systems, Inc. (the “Company”) amends and replaces the Company’s Form10-Q filed with the U.S. Securities and Exchange Commission (the “SEC”), on November14, 2013 (the “Original Report”). New certifications of the Company’s principal executive officer and principal financial officer have been filed as exhibits to this Amendment. The Company is filing this Amendment in order to restate the Company’s condensed consolidated financial statements as of and for the three and nine months ended September30, 2013, to reflect adjustments resulting from the Company’s determination that warrants and unit warrants issued during the three months ended September30, 2013, could, in certain circumstances, require cash settlement and are therefore required to be classified as liabilities, as opposed to stockholders’ equity, under Accounting Standards Codification480, Distinguishing Liabilities from Equity (“ASC480”). On February12, 2014, the Company determined that the impact of this reclassification was material and, therefore, that the Company should restate its financial statements as of and for the three and nine months ended September30, 2013, to reflect the reclassification as liabilities, and record associated adjustments to the fair value of the warrants reclassified to liabilities and adjustments related to the accounting for the 2013 Private Placement transaction. The Company’s Original Report reflected warrants to purchase 6,128,379 shares of the Company’s common stock and 25.88 unit warrants, each to purchase 25,000 shares of the Company’s common stock and 12,500 warrants to purchase one share of the Company’s common stock, as stockholders’ equity as of September30, 2013. In this Amendment, such warrants have been reclassified as liabilities in accordance with ASC480. The resulting impact of this accounting change as of and for the three and nine months ended September30, 2013, is a decrease in the Company’s net loss of $173,029, an increase in the Company’s net loss attributable to common stockholders of $22,624, and an increase in the Company’s liabilities and a corresponding decrease in stockholders’ equity of $7,789,052. In addition, due to a spreadsheet error, the Company’s Original Report recorded basic and diluted net loss per share in the nine months ended September30, 2013, based on a weighted average of 709,639 shares outstanding during the period, when the correct number of shares was 1,226,570. The resulting impact of using the correct weighted average shares outstanding, combined with the above adjustments, is to reduce the basic and diluted net loss per share from $31.11 to $18.02. All of the foregoing adjustments reflect non-cash items in the Company’s financial statements. For the convenience of the reader, this Amended 10-Q amends and restates in its entirety the Quarterly Report on Form10-Q for the quarterly period ended September30, 2013, although only the following items are impacted: PartI — Item1. Financial Statements (Unaudited); PartI — Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; PartI — Item4. Controls and Procedures; PartII — Item1A. Risk Factors; and PartII — Item6. Exhibits. The Company is including currently dated Sarbanes-Oxley Act Section 302 and Section 906 certifications of the Chief Executive Officer and Chief Financial Officer that are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, and updated XBRL files as Exhibit 101. Except as set forth above, this Amendment speaks as of the date of the Original Report and has not been updated to reflect events occurring subsequent to the date of the Original Report. Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September30,2013 December31,2012 (Unaudited) Assets (AsRestated, SeeNote14) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of discount — Derivative liabilities Total liabilities SeriesA and B convertible preference shares of subsidiary Commitments and contingencies (Note12) — — Stockholders’ equity: SeriesC convertible preference shares of subsidiary Preferred Stock: $0.001 par value; 10,000,000 shares authorized; 3,633.0518 shares of Series1 issued and outstanding at September30, 2013; 2,937,500 shares of SeriesA-1 issued and outstanding at December31, 2012 Common Stock: $0.001 par value; 300,000,000 shares authorized; 7,380,495 and 419,367 shares issued and outstanding at September30, 2013 and December31, 2012 Additional paid-in capital Accumulated deficit (82,324,894 ) (64,571,897 ) Accumulated other comprehensive (loss) income (69,107 ) Total stockholders’ equity (deficit) (1,858,804 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, (AsRestated, (AsRestated, SeeNote14) SeeNote14) Revenue: Product $ License and royalty — — Total Revenue Cost of product revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (3,228,005 ) (1,851,929 ) (7,788,330 ) (7,774,358 ) Other income and (expenses): Interest income Interest expense (848,464 ) (564,009 ) (2,821,093 ) (1,379,576 ) Gain (loss) on revaluation of derivative liabilities, net (385,209 ) Loss on extinguishment of debt (4,970,410 ) — (4,970,410 ) — Issuance of warrants due to organic change (2,553,318 ) — (2,553,318 ) — Miscellaneous income (expense) (181,247 ) (158,439 ) Total other income and (expenses) (7,579,797 ) (1,129,793 ) (9,961,476 ) Net loss before provision for income taxes (10,807,802 ) (2,981,722 ) (17,749,806 ) (7,129,160 ) Provision for income taxes (14,142 ) Net loss (10,808,332 ) (2,967,580 ) (17,752,997 ) (7,141,905 ) Accretion on Series1 convertible preferred stock associated with beneficial conversion feature (898,623 ) — (898,623 ) — Accretion on SeriesA and B convertible preference shares of subsidiary associated with premium (408,651 ) — (2,898,550 ) — SeriesA-1 preferred dividend (131,219 ) (201,612 ) (547,171 ) (597,401 ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share– basic and diluted $ ) $ ) $ ) $ ) Shares used to compute net loss per share– basic and diluted Comprehensive Loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustments (175,686 ) (273,736 ) Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) NineMonthsEndedSeptember30, (AsRestated, SeeNote14) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Gain on revaluation of derivative liabilities, net (145,133 ) (2,176,982 ) Interest converted to principal on convertible promissory notes Provision for excess and obsolete inventory Amortization of debt discount Loss on extinguishment of debt — Issuance of warrants due to organic change — Change in operating assets and liabilities: Accounts receivable (41,854 ) (14,607 ) Inventories Prepaid expenses and other assets (15,019 ) Accounts payable (472,092 ) Accrued payroll and related costs (394,674 ) Other accrued expenses Net cash used in operating activities (4,928,406 ) (7,639,383 ) Cash flows from investing activities: Purchase of property and equipment (41,906 ) (41,262 ) Net cash used in investing activities (41,906 ) (41,262 ) Cash flows from financing activities: Net proceeds from issuance of Series1 convertible preferred stock, common stock and warrants — Net cash provided by financing activities — Effect of exchange rates on cash (268,562 ) Net increase (decrease) in cash and cash equivalents (7,502,287 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $
